DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
Claims 1-10 are pending in the current application.
Claims 9 and 10 are withdrawn from consideration in the current application.

Election/Restrictions
Applicant’s election of Group I (claims 1-8) in the reply filed on October 5, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Rose et al. (WO 96/29035 A1).
Regarding Claim 1, Rose teaches an adhesive hydrogel having a textured and rough surface (Rose, Pgs 1-2, 7).  Rose teaches the adhesive hydrogel is a (co)polymer hydrogel formed from the reaction product of a prepolymer and a hydroxyl group containing compound (Rose, Pgs 2, 5).
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Griffith et al. (WO 2015/055661 A1).
Regarding Claim 1, Griffith teaches a surface modified hydrogel that is biomaterial compatible and designed to adhere to cells and tissues (i.e. an adhesive), where the hydrogel comprises a (co)polymer matrix (Griffith, Pgs 2-3, 7-8, 13-14).  Griffith teaches the surface modification features are made of any geometric shape and can have pattern resolutions of from 0.01 µm to 500 µm (i.e. roughness) (Griffith, Pgs 13-14).
Regarding Claim 5, Griffith teaches the surface modified hydrogel (co)polymer matrix is biomaterial compatible (Pg 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al. (WO 2015/055661 A1) as applied to claim 1 above, and further in view of Brennan et al. (US 2006/0219143 A1).
Regarding Claim 2, Griffith teaches the surface modified hydrogel is biomaterial compatible and designed to adhere to cells and tissues (i.e. an adhesive) as discussed above for claim 1.  Griffith teaches the surface modified hydrogel can have its surface properties tailored by modifying, patterning, or coating one or more different areas (surfaces) with the same or different functionalities (Griffith, Pgs 13-14).  Griffith teaches that surface features can be made of any geometric shape and can have pattern resolutions of from 0.01 µm to 500 µm (Griffith, Pgs 13-14).
Griffith remains silent regarding at least one smooth surface.
Brennan, however, teaches bio-adhesive articles having scalable surface topography features and properties for resisting bio-adhesion and for enhancing bio-adhesion (Brennan, [0003]-[0010], [0014], [0022]).  Brennan teaches the bio-adhesive articles include hydrogels (Brennan, [0011]).  Brennan teaches that bio-adhesion can be promoted with surface topography features with size and spacing in a magnitude of 100-200 µm (rough features) to improve adhesion for biomedical/cosmetic applications such as implants, catheters, and adhesion of materials to bone and tissues (Brennan, [0014], [0026], [0044]).  Brennan teaches that bio-adhesion can be repelled with surface topography features with size and spacing in a magnitude of 2-20 µm (smooth features) to reduce bio-fouling and reduce bacterial growth (Brennan, [0004], [0009], [0022], [0025], [0042]).
Since Griffith and Brennan both disclose bio-compatible adhesive hydrogel materials, both disclose providing surface modified features, and both teaches tailoring surface properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed one area (surface) of Griffith’s surface modified hydrogel to have surface topography features with size and spacing in a magnitude of 2-20 µm (smooth features) to reduce bio-fouling and/or to reduce bacterial growth as taught by Brennan (Brennan, [0004], [0009], [0022], [0025], [0042]).
Regarding Claim 3, modified Griffith teaches the surface modified hydrogel can have its surface properties tailored by modifying, patterning, or coating one or more different areas (surfaces) with the same or different functionalities (Griffith, Pgs 13-14).  Modified Griffith teaches that surface features can be made of any geometric shape and can have pattern resolutions of from 0.01 µm to 500 µm (Griffith, Pgs 13-14).  Modified Griffith teaches that bio-adhesion can be promoted with surface topography features with size and spacing in a magnitude of 100-200 µm (rough features) to improve adhesion for biomedical/cosmetic applications such as implants, catheters, and adhesion of materials to bone and tissues (Brennan, [0014], [0026], [0044]).  Since modified Griffith teaches one or more different areas (surfaces) can be modified with the same or different functionalities (Griffith, Pgs 13-14), it would have been obvious to one of ordinary skill in the art to have formed at least two areas (surfaces) having surface topography features with size and spacing in a magnitude of 100-200 µm (rough features) with the disclosed methods and techniques to yield an adhesive hydrogel with at least two areas (surfaces) that can improve adhesion for biomedical/cosmetic applications such as implants, catheters, and adhesion of materials to bone, tissues, or cells with a reasonable and predictable expectation of success (Brennan, [0014], [0026], [0044], MPEP 2143).
Regarding Claim 4, modified Griffith teaches the surface modified hydrogel can have its surface properties tailored by modifying, patterning, or coating one or more different areas (surfaces) with the same or different functionalities (Griffith, Pgs 13-14).  Since modified Griffith teaches one or more different areas (surfaces) can be modified with the same or different functionalities (Griffith, Pgs 13-14), it would have been obvious to one of ordinary skill in the art to have formed at least two opposite areas (opposite surfaces) both having surface topography features with size and spacing in a magnitude of 100-200 µm (rough features) with the disclosed methods and techniques to yield an adhesive hydrogel with at least two opposite areas (opposite surfaces) that can improve adhesion between biomedical/cosmetic materials such as implants adhered to tissues/cells and/or bone adhered to other bone with a reasonable and predictable expectation of success (Brennan, [0014], [0026], [0044], MPEP 2143).
Regarding Claim 6, modified Griffith teaches the surface modified hydrogel biomaterial compatible (co)polymer matrix can be formed of poly(hydroxyethyl methacrylate) (i.e. 2-hydroxyethyl methacrylate) (Pgs 10-11).  It would have been obvious to one of ordinary skill in the art to have selected and tried poly(hydroxyethyl methacrylate) (2-hydroxyethyl methacrylate) from the finite list of viable polymeric materials disclosed by Griffith to form the hydrogel (co)polymer with a reasonable and predictable expectation of success (MPEP 2143).
Regarding Claim 7, modified Griffith teaches the surface modified hydrogel biomaterial compatible (co)polymer matrix can be formed of a polymer comprising one or more of polyethylene glycol diacrylate and poly(hydroxyethyl methacrylate) (i.e. 2-hydroxyethyl methacrylate) (Pgs 10-11).  It would have been obvious to one of ordinary skill in the art to have selected and tried polyethylene glycol diacrylate and poly(hydroxyethyl methacrylate) (2-hydroxyethyl methacrylate) from the finite list of viable polymeric materials disclosed by Griffith to form the hydrogel (co)polymer with a reasonable and predictable expectation of success (MPEP 2143).
Regarding Claim 8, modified Griffith teaches that bio-adhesion can be promoted with surface topography features with size and spacing in a magnitude of 100-200 µm (rough features) to improve adhesion for biomedical/cosmetic applications such as implants, catheters, and adhesion of materials to bone and tissues (Brennan, [0014], [0026], [0044]).  Modified Griffith teaches that bio-adhesion can be repelled with surface topography features with size and spacing in a magnitude of 2-20 µm (smooth features) to reduce bio-fouling and bacterial growth (Brennan, [0004], [0009], [0022], [0025], [0042]).  Modified Griffith teaches the roughness factor R=Ract/Rgeo is defined as a ratio of actual surface area Ract to a geometric surface area Rgeo, where a completely flat surface would be 1 = (1/1) with both Ract and Rgeo being 1 (Brennan, [0029]-[0032]).  Modified Griffith teaches the roughness factor is at least 2 for the surface topography features with size and spacing in a magnitude of 2-20 µm (smooth features), and can be higher than 30 for the surface topography features with size and spacing in a magnitude of 100-200 µm (rough features) (Brennan, [0031]-[0032]).  Although modified Griffith measures roughness differently than the claimed root mean square roughness, one of ordinary skill in the art would readily understand that these roughness properties are substantially similar, because both are characterizing surface topography features in the same orders of magnitude as disclosed by the specification as originally filed (~100 µm for rough features, and ~10 µm for smooth features; see Spec as originally filed, [0038]).  If modified Griffith’s roughness properties were measured in the same manner as the claimed invention, one of ordinary skill in the art would expect modified Griffith’s roughness properties to be substantially similar to the claimed roughness properties where any differences would be minor and obvious.  In view of the foregoing, modified Griffith is considered to disclose rough topography surface features having an order of magnitude higher root mean square roughness factor than the smooth topography surface features with a predictable and reasonable expectation of success (MPEP 2143).

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: 
Feldstein et al. (US 2004/0242770 A1) that teaches bio-compatible adhesive hydrogels formed of poly(ethylene glycol) diacrylate and 2-hydroxyethyl (meth)acrylate; and 
Kovarik (US 8701671 B2) that teaches a bio-compatible adhesive that can be a hydrogel having a smooth surface to prevent bacterial growth and a rough surface to enhance mucosal adhesion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782